United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               September 12, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-61123
                         Summary Calendar



FIFI DAVIS,

                                    Petitioner-Appellant,

versus

MARCUS GORDON; MIKE MOORE,
Attorney General for the State
of Mississippi; LAWRENCE KELLY,

                                    Respondents-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 4:02-CV-84-LN
                      --------------------

Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

          Fifi Davis, Mississippi prisoner # R6964, appeals the

district court’s dismissal for failure to pay the filing fee of her

28 U.S.C. § 2254 petition challenging her three convictions for

uttering forgery. She contends that she was indigent and could not

afford the $5 filing fee, that her family had sent the funds, that

the court should have removed the funds from her prison account,

and that the court denied her due process by dismissing the case

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-61123
                                  -2-

without holding a hearing.    Davis has not shown that the district

court abused its discretion in dismissing her habeas petition.

See Martinez v. Johnson, 104 F.3d 769, 771 (5th Cir. 1997).

Consequently, the judgment of the district court is AFFIRMED.